Citation Nr: 1512693	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  13-01 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for allergies.

3.  Entitlement to service connection for hepatitis.

4.  Entitlement to service connection for a sleep disorder.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include depression.

6.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to November 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals of Veterans Claims, held that VA erred in not considering the scope of a veteran's claim for service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  In the instant case, the Veteran filed a claim of entitlement to service connection for depression, but he has also testified that he was diagnosed with a bipolar disorder that he believes to have originated during service.  In light of Clemons, the issue has been recharacterized as reflected on the title page.

Review of the documents in the Veteran's Virtual VA electronic claims file and the Veterans Benefits Management System (VBMS) paperless claims processing system reveals the transcript of the Veteran's August 2013 Board hearing.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pertaining to all of the issues on appeal, the Veteran stated at his August 2013 Board hearing that he began receiving regular medical treatment at the Lebanon VA Medical Center and Pittsburgh (Oakland) VA Healthcare System immediately after his service separation in November 1983.  He states that he has continued receiving medical care at these facilities ever since.  Unfortunately, no attempt has been made since the current claims were filed to obtain any VA treatment records.  These records must therefore be obtained, to the extent possible, and associated with the claims file prior to adjudication of the issues.  See 38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Regarding the claim of entitlement to service connection for an acquired psychiatric disorder, the Veteran has testified that he began having nightmares and severe sleep disturbances, including a seizure, while in the service.  He testified that he was told that his sleep problems were related to a psychiatric disorder, which was later diagnosed as bipolar disorder.  In light of this argument the Board finds that a psychiatric examination is warranted in order to determine the current nature and etiology of any diagnosed psychiatric disorder.

The Veteran also testified that he received treatment at the Western Psychiatric Institute and Clinic in Pittsburgh, Pennsylvania from approximately 1985 to 1989.  An attempt to obtain these records and associate them with the claims file must also be made prior to further adjudication.

Accordingly, the case is REMANDED for the following action:

1.   Obtain all outstanding, pertinent treatment records from the VA Medical Centers in Pittsburgh and Lebanon, Pennsylvania, since November 1983.  All records received should be associated with the claims file.  If the AOJ cannot locate any Federal records requested herein, including records of the post-service medical treatment from the 1980s discussed by the Veteran at his August 2013 Board hearing, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2.  Send to the Veteran and his representative a letter requesting that the appellant provide sufficient information and signed and dated authorizations, using a VA Form 21-4142 (Authorization and Consent to Release Information) to enable VA to obtain all relevant private medical records, including treatment at the Western Psychiatric Institute and Clinic in Pittsburgh, Pennsylvania from 1985 to 1989.

If the Veteran provides a new completed release form authorizing VA to obtain these treatment records, then attempt to obtain them with at least one follow-up request if no reply is received.

3.  Thereafter, schedule the Veteran for a VA psychiatric examination with a psychiatrist or psychologist to determine the nature and etiology of any diagnosed psychiatric disorder.  The examiner must be provided access to the Veteran's claims folder, as well as to any files placed in Virtual VA or VBMS.  The examiner must specify in the report that the claims file and any Virtual VA or VBMS records have been reviewed.  All indicated evaluations, studies, and tests should be conducted.

The examiner must address, for each psychiatric disorder diagnosed at any time since March 2011, whether it is at least as likely as not (50 percent or more probability) that the disorder is a result of any incident in service, that it began to manifest during service, or that it is etiologically related to the Veteran's active duty service in any way.  In rendering this opinion, if the etiology of the diagnosed disorder is attributed to multiple factors/events, the examiner must specify which symptoms/diagnoses are related to which factors/events.

The examiner must consider and discuss the Veteran's lay statements regarding having sleep disturbances during service, including having severe nightmares, which he believes are related to the onset of bipolar disorder.  If an acquired psychiatric disorder is found to be related to service, the examiner must specifically opine whether it is at least as likely as not that a sleep disorder is caused or aggravated by that psychiatric disorder.

A complete rationale for any opinion offered must be provided, based upon medical principles and evidence in the claims file.  If the examiner is unable to answer the question above, that fact must be stated and the reasons why an opinion cannot be provided must be explained.  That is, the examiner must specifically explain why she/he cannot address the relationship between the appellant's psychiatric disorder and his military service.

4.  The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After the development requested has been completed, the AOJ should conduct any further development indicated by the newly acquired records and review any examination reports to ensure that they are in complete compliance with the directives of this REMAND.  The AOJ must ensure that all examiners documented their consideration of all relevant records in Virtual VA or VBMS.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once.

6.  Thereafter, the AOJ must readjudicate the issues.  If any benefit sought is not granted, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




